Citation Nr: 9915972	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-18 375	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right fifth metacarpal.

4.  Entitlement to a compensable disability rating for 
residuals of a right ankle fracture.

5.  Entitlement to a compensable disability rating for 
residuals of a right orbital rim fracture. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran served on active duty from June 1991 to August 
1997.

Service connection claims

In October 1998, the veteran filed claims for entitlement to 
service connection for tinnitus and PTSD.  By decision of the 
same month, the RO denied both claims, holding that neither 
was well grounded.  The veteran filed a timely notice of 
disagreement with this decision in January 1999.  During the 
prehearing conference in March 1999, the veteran and his 
representative gave no indication that they desired to appeal 
the denials of these claims.  Similarly, in the 
representative's written argument, presented in January 1999, 
albeit several days before the veteran filed his notice of 
disagreement regarding tinnitus and PTSD, he did not make 
reference to either of these issues, confining his remarks to 
the increased rating issues.  

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  The veteran's 
claims file does not currently contain a statement of the 
case as to these two issues.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement has 
been filed as to its denial, thereby initiating the appellate 
process, the RO's failure to issue a statement of the case is 
a procedural defect requiring remand.  Godfrey v. Brown, 
7 Vet. App. 398 at 408-10 (1995).  

It is not entirely clear, however, whether the veteran 
desires to pursue appeals pertaining to these two issues.  
Therefore, prior to further action, the RO should contact the 
veteran and his representative to clarify his wishes as to 
these two issues.  If no response is received from the 
veteran, or if he positively indicates his desire to continue 
the appellate process, the RO should issue a statement of the 
case regarding the issues of entitlement to service 
connection for tinnitus and entitlement to service connection 
for PTSD.


Increased rating claims

The Board concludes that the veteran's claims for entitlement 
to increased ratings are well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for the disabilities at issue following the 
initial awards of service connection, the VA is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grants of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  


Service medical records

According to the veteran's service medical records, the 
veteran twisted his right ankle stepping off a curb in July 
1993.  An X-ray series of the right ankle was taken and it 
was determined that he had sustained an avulsion fracture of 
the medial malleolus.  An orthopedic consultation was 
scheduled as well.  Unfortunately, neither the report of the 
X-ray series nor the orthopedic consultation report are 
contained in the service medical records available for 
review.  The VA has a statutory duty to assist the veteran in 
the development of all well-grounded claims.  38 U.S.C.A. 
§ 5107(a).   "The duty [to assist] is heightened when the 
putative records are in the control of a governmental agency 
and where, as here, the reliability and relevance of the 
records are dependent upon their source."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Because a complete 
understanding of the original right ankle injury is essential 
for adequate rating of its residuals, the Board is of the 
opinion that an effort to obtain the veteran's complete 
service medical records is required prior to further review 
of the claim for a compensable rating.


Post-service treatment records

During the March 1999 hearing on appeal, the veteran 
testified that he had not sought any medical treatment for 
right fifth metacarpal or right ankle complaints; instead he 
self-treated his symptoms by avoiding certain activities, 
elevating and soaking the ankle, and wearing a lace-up ankle 
brace.  Therefore, unless the veteran provides information to 
the contrary, there is no need for the RO to attempt to 
obtain medical records reflecting right fifth metacarpal or 
right ankle treatment.  However, the veteran is hereby 
notified that if he has sought treatment for either his right 
fifth metacarpal or his right ankle subsequent to the March 
1999 hearing, he should notify the RO so that records of such 
treatment may be obtained in support of his claims for 
entitlement to compensable disability ratings.

During the March 1999 hearing on appeal, the veteran 
testified he currently experiences both pain and numbness in 
the area of the previous injury to the right side of his 
face.  He related that he had visited both his primary care 
physician and a neurologist for a total of three visits on 
account of these symptoms.  He also submitted copies of 
private medical treatment records, reflecting only two of the 
three visits.  Because full compliance with the duty to 
assist also includes VA's assistance in obtaining relevant 
records from private physicians when the veteran has provided 
concrete data as to time, place and identity, the Board is of 
the opinion that obtaining complete records reflecting recent 
and current treatment is required prior to further review of 
the veteran's claim.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  


VA examinations

A review of the general VA medical examination provided to 
the veteran in March 1998 reveals that the examiner recorded 
a history of a right ankle sprain, rather than a right ankle 
fracture, as reflected in the service medical records.  In 
considering the residuals of any injury, it is essential to 
consider the nature of the injury, the attendant 
circumstances, and the course of recovery to date.  38 C.F.R. 
§ 4.41.  It appears that the examiner may not have been 
provided with the veteran's service medical records in 
conjunction with the examination, or conducted a cursory 
review of the records, and therefore relied upon the 
veteran's own recitation of his injuries.  In rating the 
residuals of injuries sustained during service, adjudicators 
must be able to rely upon fully-informed medical evidence and 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Furthermore, governing regulation provides that the 
importance of complete medical examination of injury cases at 
the time of first medical examination by the VA cannot be 
overemphasized.  When complete examinations are not 
conducted, it is impossible to visualize the nature and 
extent of the service connected disability.  38 C.F.R. 
§ 4.42.  Therefore, the Board is of the opinion that 
additional VA examinations should be scheduled to fully 
evaluate the nature and extent of the veteran's disabilities.

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.10 mandate that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The United States Court of Appeals 
for Veterans Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

With regard to specific rating concerns of this nature, the 
Board observes that the veteran reports his right fifth 
metacarpal gets tender and painful, causing diminished 
performance and production in his job as a heavy equipment 
operator.  During a March 1999 hearing on appeal before the 
undersigned Board Member, the veteran testified that he 
experiences tingling, soreness, cramping, and swelling in his 
entire right hand when he is operating the heavy equipment 
controls at work.  He asserted that he experiences decreased 
grip strength and increased pain upon repeated use of the 
hand as well as on cold days.  He also asserted he 
experiences decreased range of right fifth finger motion and 
demonstrated during the hearing how he was unable to make a 
complete closed fist because the right fifth finger remained 
extended.  In order to obtain medical information regarding 
functional limitations and pain on use of the right fifth 
metacarpal, a more thorough VA orthopedic examination is 
required.

The veteran has also complained that he avoids prolonged 
walking and sports activities because of right ankle pain.  
He also asserts that his right ankle pain varies according to 
the amount of activity he undergoes during the day and 
sometimes causes him to leave work early.  Also in regard to 
his industrial adaptability, he asserts that he has had heavy 
equipment at work adapted for him so that he can operate it 
with hand controls rather than foot pedals, due to his right 
ankle weakness.  The Board is of the opinion that to 
adequately address the appropriate rating to be assigned, a 
medical opinion regarding pain on use and additional 
functional limitation resulting from flare-ups would be 
helpful.  

A review of the private medical records which are contained 
in the claims file reflects the private neurologist's 
assessment that the veteran had suffered an injury to the 
second branch of the trigeminal nerve with resulting sensory 
loss.  There is no information regarding the extent of his 
current symptomatology, however, and the veteran has not yet 
been provided with a VA neurological examination for 
compensation purposes.  Thus, in order to obtain complete and 
accurate information regarding the residuals of the original 
injury as well as information about the full extent of 
current symptoms, the Board is of the opinion that a VA 
neurological examination should be provided. 

Thus, for the foregoing reasons, the Board believes that the 
record is currently inadequate for the purpose of rendering 
an informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
his representative to clarify his wishes 
as to whether he wishes to pursue his 
appeals regarding the issues of 
entitlement to service connection for 
tinnitus and entitlement to service 
connection for PTSD.  If no response is 
received from the veteran, or if he 
positively indicates his desire to 
continue the appellate process, the RO 
should issue a statement of the case 
regarding both issues containing a 
summary of the evidence, the applicable 
laws and regulations, and an explanation 
as to the decisions previously reached.

2.  The RO should make another attempt to 
secure the veteran's complete service 
medical records, specifically including 
those referenced above, for inclusion in 
the veteran's claims file.  The search 
should be fully documented in the claims 
file.

3.  The RO should contact the veteran and 
request that he identify any health care 
providers from whom he has received 
treatment, subsequent to service 
discharge, for any of the disabilities 
for which an increased rating is sought.  
After securing the necessary release, the 
RO should obtain copies of these medical 
records and include them in the claims 
file.

4.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
nature and extent of the residuals of the 
inservice right fifth metacarpal 
fracture, residuals of the right ankle 
fracture, and any orthopedic residuals of 
the right orbital rim fracture.  The 
claims folder, including all service 
medical records obtained pursuant to the 
above request, must be made available to 
the examiner for review before the 
examination.  All tests and studies, 
including range of motion studies and X-
ray studies, in addition to any others 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner for review and 
comment.  

The examiner is requested to provide a full 
description of all right fifth metacarpal, 
right ankle, and right orbital rim 
symptomatology, and clinical findings, 
including range of motion, where appropriate, 
with an explanation as to what is the normal 
range of motion of the fifth metacarpal and 
ankle.  The examiner should describe in 
detail all current manifestations of these 
service connected disabilities.  The examiner 
should also record information concerning 
pain on use, and comment on the functional 
limitations, if any, caused by the right 
fifth metacarpal and right ankle 
disabilities.  It is requested that the 
examiner provide explicit responses to the 
following questions:

(a)  Does either the right fifth metacarpal 
disability or the right ankle disability 
result in weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations and on the ability of 
the veteran to perform average employment in 
a civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the right fifth metacarpal or 
the right ankle, and the presence and 
degree of, or absence of, muscle atrophy 
attributable to either disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to either disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
either disability.  Explicit comparison 
to the condition of the left fifth 
metacarpal and the left ankle would be 
helpful.  In addition, the examiner 
should carefully elicit all of the 
veteran's subjective complaints 
concerning the right fifth metacarpal and 
the right ankle and offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  The 
examiner should also offer an opinion as 
to the extent of any increased functional 
loss due to pain on increased use of the 
finger and ankle or during any flare-up 
of either disability, expressed, if 
possible, in additional degrees of loss 
of range of motion.  If not possible, the 
reason(s) therefor should be explained as 
well.  Explicit comment upon whether any 
orthopedic impairment resulting from the 
right orbital rim fracture is present, 
and if so, the nature and extent of such 
impairment is requested as well.  The 
complete rationale for all opinions 
expressed should be fully explained.

5.  The veteran should be afforded a VA 
neurologic examination to evaluate the 
nature and extent of injury to the 
veteran's facial nerves resulting from 
the inservice assault and/or the 
subsequent surgery.  The claims folder, 
including all medical records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination and the results made 
available to the examiner for review and 
comment.  The examiner is requested to 
provide a full description and clinical 
findings reflecting all impairment in the 
right eye/cheek/jaw area resulting from 
the inservice injury and surgery, both 
neurological and non-neurologic in 
nature.  With regard to the neurologic 
findings, the examiner should specify 
whether the nerve involvement is wholly 
sensory.  The complete rationale for all 
opinions expressed should be fully 
explained.  With regard to any non-
neurologic impairment, if the examiner 
deems that additional examinations by 
other medical specialists are desirable 
to fully evaluate the veteran's service-
connected disability, such examinations 
and the concomitant tests and studies 
should be scheduled.  

6.  After the development requested above 
has been completed, the RO should re-
adjudicate the veteran's claims for 
compensable ratings.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  While this case is in remand status, he is free 
to submit additional evidence and argument on the questions 
at issue if he desires.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Steven L. Keller
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


